Upon the trial of a caveat, filed by heirs at law of the deceased, to a year's support set apart to the widow by a jury in the superior court on an appeal by the widow from the judgment of the ordinary, a verdict setting aside and allowing as a year's support a tract of land worth from $800 to $1500, and personal property of the value of $450. was not excessive or illegal as a matter of law, where it appeared that the estate owed no debts and consisted of the property set apart and another tract of land worth from $1200 to $2500. "The burden of proof on the question of excessiveness was on the caveator." Matthews v. Matthews, 64 Ga. App. 580 (13 S.E.2d 843). The testimony of one witness offered by the caveators was that, in his judgment, the farm included in the year's support was worth "not over $1200," and that the farm left in the estate after the setting apart of the year's support was "worth around $2500." Under the ruling in  Jackson v. Jackson, 51 Ga. App. 173 (2) (179 S.E. 856), the evidence failing to demand a finding in favor of the caveators, the court did not err in refusing a new trial on the general grounds of the motion, and there are no special grounds before us for consideration.
Judgment affirmed. Sutton, P. J., and Felton. J.,concur.
                         DECIDED APRIL 3, 1945.